Citation Nr: 0324292	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 1151 for urinary incontinence 
claimed as secondary to prostate surgery performed at VA 
Medical Center in Clarksburg, West Virginia on September 28, 
1999.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from November 1943 to June 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in September 2002.  

In a December 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  The additional 
development was undertaken at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), 
since codified at 38 C.F.R. § 19.9(a)(2).  



REMAND

The veteran asserts that entitlement is warranted for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for urinary incontinence as caused by improper 
surgical procedures during prostate surgery at a VA medical 
facility on September 28, 1999.  

The veteran's claim was originally denied by rating decision 
dated in February 2000.  Thereafter, in March 2001, the 
veteran requested that his claim be reopened.  

After a de novo review of the evidence of record, the RO 
issued a July 2001 rating decision which again denied the 
veteran's claim.  The veteran timely appealed.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in September 2002.  

As noted hereinabove, in December 2002, the Board undertook 
additional development on the issue of entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  
The development included, among other things, an additional 
VA examination, held in April 2003.  

Importantly, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  In addition, the case 
essentially invalidated the Board's development regulations.  

As such, the Board finds on review of the record that the 
veteran has not been properly notified of the VCAA.  In 
addition, the RO has not had an opportunity to review the 
case based on all the evidence of record, particularly the 
most recently obtained VA examination report of April 2003, 
as well as private and VA medical records obtained pursuant 
to the Board's development.

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran proper due 
process.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the RO must undertake to 
review the veteran's claims in light of 
the additional evidence added to the 
record pursuant to the Board's 
development, particularly the VA 
examination reports of April 2003, as well 
as the additional private and VA medical 
records.  The RO in this regard must 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 2000 
are completed.  

2.  Following further adjudication, if any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



